

ACQUISITION AGREEMENT


           This ACQUISITION AGREEMENT is entered into and made effective as of
the 1st  day of June, 2011 by and between GBS Enterprises, Inc., a Nevada
Corporation ("GBS" or “Buyer”); GroupWare, Inc., a State of Florida Corporation
("GroupWare”); and the shareholders of GroupWare, Inc. (“G-Shareholders” or
“SHR”), as listed in Exhibit A, representing 100% of all outstanding and issued
shares of GroupWare (combined the “Seller”).


WHEREAS, Seller is the one hundred (100) percent controlling shareholder of
GroupWare, and upon the terms and conditions set forth below, Seller desires to
transfer all of the shares of GroupWare owned by Seller to Buyer, such that,
following such transaction, GroupWare will be a wholly-owned subsidiary of
Buyer; and


           NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:




1.    SALE AND PURCHASE OF SHARES.


1.1     PURCHASE.  Subject to the terms and conditions herein set forth, GBS
hereby agrees to purchase and Seller hereby agrees to sell one hundred percent
(100%) of the issued and outstanding shares of GroupWare (“GroupWare Shares”) to
GBS.


1.2     CONSIDERATION.  The consideration for one hundred percent (100%) of the
outstanding shares of GroupWare shall be:


1.2.1      Share Consideration.  The share consideration to be issued to
SHR within 30 days of the Closing of the acquisition for one hundred percent
(100%) of the outstanding shares of GroupWare shall be 125,000 shares of
restricted common stock of GBS (“GBS Restricted Common Shares A”), with a
restriction term for 3-month following the day of issuance and of 125,000 shares
of restricted common stock of GBS (“GBS Restricted Common Stock B”) with a
restriction term of 6 month after the day of issuance.


1.2.2      Cash Consideration. The cash consideration to be paid to SHR within
10 bank business days of the Closing of the acquisition for one hundred percent
(100%) of the outstanding shares of GroupWare shall be $250,000.00 (two hundred
and fifty thousand United States Dollar). Said amount to be paid to GROUPWARE,
INC. bank account for immediate pro rata distribution to the GROUPWARE, INC.
shareholders.  GROUPWARE, INC. bank details are attached as Exhibit C


 


2.  REPRESENTATIONS AND WARRANTIES


2.1         REPRESENTATIONS AND WARRANTIES OF GROUPWARE.  GroupWare represents
and warrants as follows:


a)        CORPORATE ORGANIZATION AND GOOD STANDING.  GroupWare, and all its
subsidiaries (hereinafter referred to combined as “GroupWare”), are duly
organized, validly existing, and in good standing under the appropriate laws and
is qualified to do business as a foreign corporation in each jurisdiction, if
any, in which its property or business requires such qualification.


b)         CORPORATE AUTHORITY.  GroupWare has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.


c)        AUTHORIZATION.  Execution of this Agreement has been duly authorized
and approved by GroupWare (Management, Supervisory Board, and the Shareholders)
and  the Seller.


 
1

--------------------------------------------------------------------------------

 
 
d)           CAPITALIZATION.
 
(1)    The authorized capital stock of GroupWare consists of 1,000,000 shares of
GroupWare Common Stock $0.10 par value.  All shares of GroupWare shall be duly
authorized, validly issued, and fully paid, non-assessable and free of
preemptive rights. At Closing,
 
(2)           GroupWare has no contract or other obligation to repurchase,
redeem or otherwise acquire any shares of GroupWare stock, or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other Person.  There are no outstanding subscriptions, options, warrants, puts,
calls, rights, exchangeable or convertible securities or other commitments or
agreements of any character relating to the issued or unissued shares or other
securities of GroupWare.  None of the outstanding equity securities or other
securities of GroupWare was issued in violation of the Securities Act of 1933 or
any other legal requirement.
 
e)        LITIGATION.  To the knowledge of GroupWare, there are no pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against the company.

f)        FINANCIAL STATEMENTS.
 
(i) Seller has furnished or made available to Buyer, or will make available to
Buyer prior to the Closing Date, true and complete copies of the financial
statements of GroupWare for  its past two fiscal years (the “Buyer Financial
Statements”), and Seller shall furnish or make available to Buyer true and
complete copies of GroupWare's financial statements for all monthly periods
ending after its most recent fiscal year up to and including the Closing Date.
 
                            (ii) The GroupWare Financial Statements were
prepared in accordance with  applicable laws (US_GAAP, HGB, IFRS) or the
equivalent applied on a basis consistent throughout the periods indicated
(except as otherwise stated in such financial statements, including the related
notes, and except that, in the case of unaudited statements for the subsequent
quarterly periods referenced above, such unaudited statements fairly present in
all material respects the consolidated financial condition and the results of
operations of Buyer as at the respective dates thereof and for the periods
indicated therein (subject, in the case of unaudited statements, to year-end
audit adjustments).
 
g)       ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since the end of its most recent
fiscal year and to the date of this Agreement, (i) GroupWare has, in all
material respects, conducted its business in the ordinary course consistent with
past practice; (ii) there has not occurred any change, event or condition that
is or would reasonably be expected to result in a material adverse effect; and
(iii)  GroupWare has not taken and will not take any of the actions that
GroupWare has agreed not to take from the date hereof through the Closing.
 
h)        UNDISCLOSED LIABILITIES.  GroupWare has no material obligations or
liabilities of any nature (whether accrued, matured or unmatured, fixed or
contingent or otherwise) other than (i) those set forth or adequately provided
for in the consolidated balance sheet (and the related notes thereto) of
GroupWare as of the end of the most recent fiscal year  included in the
GroupWare Financial Statements, (ii) those incurred in the ordinary course of
business consistent with past practice since the end of the most recent fiscal
year  and (iii) those incurred in connection with the execution of this
Agreement.
 
i)        LEGAL PROCEEDINGS.  GroupWare is not a party to any, and there is no
pending or, to the knowledge of GroupWare, threatened, legal, administrative,
arbitral or other proceeding, claim, action or governmental or regulatory
investigation of any nature against GroupWare, or any of its officers or
directors which, if decided adversely to GroupWare, would, individually or in
the aggregate, be material to GroupWare.  There is no injunction, order,
judgment or decree imposed upon GroupWare, or any of its officers or directors,
or the assets of GroupWare.
 
j)        TAXES AND TAX RETURNS.
 
 
2

--------------------------------------------------------------------------------

 
 
(a)  
(i) GroupWare has filed or caused to be filed all  federal, state, foreign and
local tax returns required to be filed with any tax authority; (ii) all such tax
returns are true, accurate, and complete in all material respects; (iii)
GroupWare has paid or caused to be paid all taxes that are due and payable by
any of such companies, other than taxes which are being contested in good faith
and are adequately reserved against or provided for (in accordance with  GAAP)
in the GroupWare Financial Statements, and (iv) GroupWare does not have any
material liability for taxes for any current or prior tax periods in excess of
the amount reserved or provided for in the GroupWare Financial Statements (but
excluding, for this Clause (iv) only, any liability reflected thereon for
deferred taxes to reflect timing differences between tax and financial
accounting methods).

 
(b) 
No national, state, local or foreign audits, examinations, investigations, or
other formal proceedings are pending or, to GroupWare’s knowledge, threatened
with regard to any taxes or tax returns of GroupWare.  No issue has arisen in
any examination of the GroupWare by any tax authority that if raised with
respect to any other period not so examined would result in a material
deficiency for any other period not so examined, if upheld.  Any adjustment of
income taxes of GroupWare made in any examination that is required to be
reported to the appropriate national, state, local or foreign tax authorities
has been so reported.

 
(c) 
There are no disputes pending with respect to, or claims or assessments asserted
in writing for, any material amount of taxes upon Buyer, nor has GroupWare given
or been requested in writing to give any currently effective waiver extending
the statutory period of limitation applicable to any tax return for any period.

 
k)        COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.
 
(a) 
GroupWare has complied with all applicable laws and regulations, and are not in
violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.

 
(b) 
GroupWare has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization.  All such Authorizations are in full force and effect and there
are no proceedings pending or, to the knowledge of GroupWare, threatened that
seek the revocation, cancellation, suspension or adverse modification thereof.

 
(c) 
There are no governmental orders applicable to GroupWare which have had a
Material Adverse Effect on GroupWare.



l)        MATERIAL CONTRACTS.  There are no material contracts of GroupWare
currently in existence except as disclosed in a Schedule hereto.


m)        ASSETS.  GroupWare owns, leases or has the right to use all the
properties and assets necessary or currently used for the conduct of its
businesses free and clear of all liens of any kind or character.  All items of
equipment and other tangible assets owned by or leased to GroupWare and which
are material to the operations and business of GroupWare are in good condition
and repair (ordinary wear and tear excepted).  In the case of leased equipment
and other tangible assets, GroupWare holds valid leasehold interests in such
leased equipment and other tangible assets, free and clear of all liens of any
kind or character.
 
n)        INSURANCE. GroupWare has in full force and effect the insurance
coverage with respect to its business.  There is no claim pending under any of
such policies as to which coverage has been questioned, denied or disputed by
the underwriters of such policies.  All premiums due and payable under all such
policies have been paid, and GroupWare is otherwise in compliance in all
material respects with the terms of such policies.  GroupWare has no knowledge
of any threatened termination of, or material premium increase with respect to,
any of such policies.
 
 
3

--------------------------------------------------------------------------------

 
 
o)        INTELLECTUAL PROPERTY. GroupWare has no intellectual property except
as disclosed in Exhibit B to this Agreement.
 
p)        INTERESTS OF OFFICERS AND DIRECTORS.  Except as disclosed herein, none
of the officers or directors of GroupWare has any interest in any property, real
or personal, tangible or intangible, including intellectual property, used in or
developed by the business of GroupWare, or in any supplier, distributor or
customer of GroupWare, or any other relationship, contract, agreement,
arrangement or understanding with GroupWare, except  for the normal ownership
interests of a shareholder and employee rights.
 
q)        BROKER’S FEES.  GroupWare has not employed any broker or finder or
incurred any liability for any broker’s fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
r)        CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee
of GroupWare has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity on
behalf of, or purportedly on behalf of, or for the business of GroupWare, or
(ii) made any unlawful payments to officials or employees of governmental
entities or to directors, officers or employees of foreign or domestic business
enterprises.


2.2           REPRESENTATIONS AND WARRANTIES OF BUYER. The Buyer represents and
warrants as follows:


a)       CORPORATE ORGANIZATION AND GOOD STANDING.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.
 
b)       CORPORATE AUTHORITY.  Buyer has all requisite corporate power and
authority to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.
 
c)       NO VIOLATION.  Consummation of the acquisition contemplated herein will
not constitute or result in a breach or default under any provision of any
charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation by which Buyer is bound.
 
d)       REPORTING STATUS. Buyer is a fully reporting public company.  Buyer has
filed all required periodic reports with the Securities & Exchange Commission
(the "Commission") on Forms 10-Q and 10-K through the fiscal year ended March
31, 2010, and all required Form 8-K reports, all such reports are true and
correct in all material respects and contain no misrepresentation of a material
fact or omission of a material fact.  The common shares of Buyer are quoted  on
the OTC Markets OTCBB under the symbol "GBSX".  At the time of Closing, Buyer
will be quoted on the NASD OTC BB.  .
 
e)    CAPITALIZATION.
 
(i) On the date of this Agreement, 75,000,000 shares of $0.001 par value common
stock are authorized and 22,344,000 shares of common stock of Buyer are issued
and outstanding, all of the shares of common stock issued are duly authorized,
validly issued, fully paid and non-assessable and none were issued in violation
of any preemptive rights.  20,000,000 shares at $0.001 par value are authorized
for Preferred Stock. There is no class of preferred stock of Buyer issued on the
date of this agreement. (ii) 5,000,000 shares at $0.001 par value of Buyer are
reserved for issuance upon the exercise of vested options following the terms
and conditions of the 2011 ESOP, up to 7,500,000 warrants are to be issued
following the closing of the 2011 PP (the “private placement”); there are no
other rights to purchase shares; and (iii) no shares of Buyer stock are held in
the treasury of Buyer.  Except as set forth above, as of the date hereof, no
shares or other voting securities of Buyer are issued, reserved for issuance or
outstanding and no shares or other voting securities of Buyer shall be issued or
become outstanding after the date hereof, save for those Shares to be issued
pursuant to this Agreement.  There are no bonds, debentures, notes or other
indebtedness or securities of Buyer that have the right to vote (or that are
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which stockholders of Buyer may vote.  All shares of Buyer
subject to issuance as described above shall, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable, be
duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights.


 
4

--------------------------------------------------------------------------------

 
 
(ii) Buyer has no contract or other obligation to repurchase, redeem or
otherwise acquire any shares of Buyer stock, or make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of Buyer.  None of
the outstanding equity securities or other securities of Buyer was issued in
violation of the Securities Act of 1933 or any other legal requirement.
 
f)
AUTHORITY; NO VIOLATION.

 
 (i) Buyer has full corporate power and authority to execute and deliver this
Agreement and to comply with the terms hereof and consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Buyer.  Assuming due authorization, execution and delivery by the
other Parties, this Agreement constitutes the valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
similar laws affecting or relating to the rights of creditors generally, or (ii)
the rules governing the availability of specific performance, injunctive relief
or other equitable remedies and general principles of equity, regardless of
whether considered in a proceeding in equity or at law, or (iii) the specific
terms and conditions of this Agreement.
 
(ii) Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby, nor compliance by
Buyer with any of the terms or provisions hereof, will (A) violate any provision
of the Certificate of Registration or Constitution or the certificates of
registration or constitution, or other charter or organizational documents, of
Buyer or (B) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to Buyer or any of its properties
or assets, the violation of which would have a material adverse effect, or (C)
violate, conflict with, result in a breach of any provision of or the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of Buyer
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.
 
g)        UNDISCLOSED LIABILITIES.  Buyer has no material obligations or
liabilities of any nature (whether accrued, matured or unmatured, fixed or
contingent or otherwise) other than (i) those set forth or adequately provided
for in the balance sheet (and the related notes thereto) of Buyer as of the end
of the most recent fiscal year  included in the Buyer Financial Statements, (ii)
those incurred in the ordinary course of business consistent with past practice
since the end of the most recent fiscal year  and (iii) those incurred in
connection with the execution of this Agreement.
 
h)        LEGAL PROCEEDINGS.  Buyer is not a party to any, and there is no
pending or, to the knowledge of Buyer, threatened, legal, administrative,
arbitral or other proceeding, claim, action or governmental or regulatory
investigation of any nature against Buyer, or any of its officers or directors
which, if decided adversely to Buyer, would, individually or in the aggregate,
be material to Buyer.  There is no injunction, order, judgment or decree imposed
upon Buyer, or any of its officers or directors, or the assets of Buyer.
 
i)        TAXES AND TAX RETURNS.
 
(a) (i) Buyer has filed or caused to be filed all  federal, state, foreign and
local tax returns required to be filed with any tax authority; (ii) all such tax
returns are true, accurate, and complete in all material respects; (iii) Buyer
has paid or caused to be paid all taxes that are due and payable by any of such
companies, other than taxes which are being contested in good faith and are
adequately reserved against or provided for (in accordance with  GAAP) in the
Buyer Financial Statements, and (iv) Buyer does not have any material liability
for taxes for any current or prior tax periods in excess of the amount reserved
or provided for in the Buyer Financial Statements (but excluding, for this
Clause (iv) only, any liability reflected thereon for deferred taxes to reflect
timing differences between tax and financial accounting methods).


 
5

--------------------------------------------------------------------------------

 
 
(b) No national, state, local or foreign audits, examinations, investigations,
or other formal proceedings are pending or, to Buyer’s knowledge, threatened
with regard to any taxes or tax returns of Buyer.  No issue has arisen in any
examination of the Buyer by any tax authority that if raised with respect to any
other period not so examined would result in a material deficiency for any other
period not so examined, if upheld.  Any adjustment of income taxes of Buyer made
in any examination that is required to be reported to the appropriate national,
state, local or foreign tax authorities has been so reported.
 
(c) There are no disputes pending with respect to, or claims or assessments
asserted in writing for, any material amount of taxes upon Buyer, nor has Buyer
given or been requested in writing to give any currently effective waiver
extending the statutory period of limitation applicable to any tax return for
any period.
 
k)        COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.
 
(a) Buyer has complied with all applicable laws and regulations, and are not in
violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.
 
(b) Buyer has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization, except where such noncompliance or violation would not,
individually or in the aggregate, be material.  Except as would not be material
to Buyer, all such Authorizations are in full force and effect and there are no
proceedings pending or, to the knowledge of Buyer, threatened that seek the
revocation, cancellation, suspension or adverse modification thereof.
 
c) There are no governmental orders applicable to Buyer which have had a
Material Adverse Effect on Buyer.
 
l)        MATERIAL CONTRACTS.  There are no material contracts of Buyer
currently in existence.
 
m)      ASSETS.  Buyer owns, leases or has the right to use all the properties
and assets necessary or currently used for the conduct of its businesses free
and clear of all liens of any kind or character.  All items of equipment and
other tangible assets owned by or leased to Buyer and which are material to the
operations and business of Buyer are in good condition and repair (ordinary wear
and tear excepted).  In the case of leased equipment and other tangible assets,
Buyer holds valid leasehold interests in such leased equipment and other
tangible assets, free and clear of all liens of any kind or character.  At
Closing all assets and liabilities of Buyer shall be disposed of and Buyer shall
have no assets or liabilities.


n)        INSURANCE.  Buyer has all necessary insurance coverage with respect to
its business. 
 
o)        INTERESTS OF OFFICERS AND DIRECTORS.  Except AS DISCLOSED HEREIN, None
of the officers or directors of Buyer has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of Buyer, or in any supplier, distributor or customer
of Buyer, or any other relationship, contract, agreement, arrangement or
understanding with Buyer, except  for the normal ownership interests of a
shareholder and employee rights.
 
p)        BROKER’S FEES.  Buyer has not employed any broker or finder or
incurred any liability for any broker’s fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
q)        CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee
of Buyer has (i) used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of Buyer, or (ii) made any
unlawful payments to officials or employees of governmental entities or to
directors, officers or employees of foreign or domestic business enterprises.
 
 
6

--------------------------------------------------------------------------------

 
 
3.  CONDITIONS PRECEDENT


3.1           Conditions to Each Party’s Obligations. The respective obligations
of each Party hereunder shall be subject to the satisfaction prior to or at the
Closing of the following conditions:


a)        No Restraints. No statute, rule, regulation, order, decree, or
injunction shall have been enacted, entered, promulgated, or enforced by any
court or governmental entity of competent jurisdiction which enjoins or
prohibits the consummation of this Agreement and shall be in effect.


b)        Legal Action. There shall not be pending or threatened in writing any
action, proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.


3.2           Conditions to Seller’s Obligations. The obligations of Seller
shall be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Seller:


a)        Representatives and Warranties of Buyer. The representations and
warranties of Buyer set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing as though made on and as of the
Closing, except: (i) as otherwise contemplated by this Agreement; or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement. “Material Adverse
Effect” for purposes of this Agreement shall mean any change or effect that,
individually or when taken together with all other such changes or effects which
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, assets, financial condition, or results of operation of the
entity.


b)        Performance of Obligations of Buyer. Buyer shall have performed all
agreements and covenants required to be performed by it under this Agreement
prior to the Closing, except for breaches that do not have a Material Adverse
Effect on the Parties or on the benefits of the transactions provided for in
this Agreement..


3.3           Conditions to Buyer’s Obligations. The obligations of Buyer shall
be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Buyer:


a) Representatives and Warranties of GroupWare. The representations and
warranties of GroupWare set forth in this Agreement shall be true and correct as
of the date of this Agreement and as of the Closing as though made on and as of
the Closing, except: (i) as otherwise contemplated by this Agreement, or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement.


b) Audit of GroupWare.  GroupWare shall have delivered final financial
statements for its fiscal years ended December 31, 2008, 2009 and 2010.
 
c)      Performance of Seller and GroupWare. Seller and GroupWare shall have
performed all agreements and covenants required to be performed by them under
this Agreement prior to Closing, except for breaches that do not have a Material
Adverse Effect on the Parties or on the benefits of the transactions provided
for in this Agreement.




4. CLOSING AND DELIVERY OF DOCUMENTS
 
 
7

--------------------------------------------------------------------------------

 


4.1           Time and Place. The Closing of the transaction contemplated by
this Agreement shall take place at the offices of GroupWare, unless otherwise
agreed by the Parties, immediately upon the full execution of this Agreement,
and the satisfaction of all conditions, specifically the delivery of all
required documents, or at such other time and place as the Parties mutually
agree.  All  proceedings to be taken and all documents to be executed at the
Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed.  The
date of Closing may be accelerated or extended by agreement of the parties.  Any
copy, facsimile telecommunication or other reliable reproduction of the writing
or transmission required by this Agreement or any signature required thereon may
be used in lieu of an original writing or transmission or signature for any and
all purposes for which the original could be used, provided that such copy,
facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.


4.2           Deliveries by Seller and GroupWare. At Closing, Seller shall make
the following deliveries to Buyer:


a)        Certified resolutions of the Management, the Supervisory Board and all
shareholders of GroupWare authorizing the execution and performance of this
Agreement.


b)        Stock certificates of GroupWare representing all of the issued and
outstanding stock of GroupWare, fully endorsed for transfer to Buyer.


c)           Resignation of management (Vorstand) effective as of the day of
Closing.


d)           Exoneration of management (Entlastung des Vorstandes) for the
fiscal years 2010 and the period starting January 1, 2011 until Closing


e)           Appointment of  Mr. Joerg Ott, CEO & Chairman of Buyer as sole
director  & officer of GroupWare.


4.3           Deliveries by Buyer. At Closing, Buyer shall make the following
deliveries to Seller:


a)    Stock certificates representing the GBS Common Shares issued in the name
of Seller or its designee;


b) Certified resolutions of the Board of Directors of Buyer authorizing the
execution and performance of this Agreement.




5.  INDEMNIFICATION AND ARBITRATION


5.1.           Indemnification. The Seller and GroupWare, on the one hand, and
the Buyer, on the other hand, (each party, “Indemnifying Party”) shall agree to
indemnify, and hold harmless the other party (“Indemnified Party”) from any and
all claims, demands, liabilities, damages, losses, costs and expenses that the
other party shall incur or suffer, including attorneys fees and costs, that
arise, result from or relate to any breach of, or failure by Indemnifying Party
to perform any of their respective representations, warranties, covenants, or
agreements in this Agreement or in any exhibit, addendum, or any other
instrument furnished by the Indemnifying Party under this Agreement.


5.2           Arbitration and Governing Law. The parties hereby agree that any
and all claims (except only for requests for injunctive or other equitable
relief) whether existing now, in the past or in the future as to which the
parties or any affiliates may be adverse parties, and whether arising out of
this Agreement or from any other cause, will be resolved by arbitration before
the American Arbitration Association within the State of Nevada.


a)        The parties hereby irrevocably consent to the jurisdiction of the
American Arbitration Association and the situs of the arbitration (and any
requests for injunctive or other equitable relief) within the State of
Nevada.  Any award in arbitration may be entered in any domestic or foreign
court having jurisdiction over the enforcement of such awards.


 
8

--------------------------------------------------------------------------------

 
 
b)        The law applicable to the arbitration and this Agreement shall be that
of the State of Nevada, determined without regard to its provisions which would
otherwise apply to a question of conflict of laws.


c)        The arbitrator may, in its discretion, allow the parties to make
reasonable disclosure and discovery in regard to any matters which are the
subject of the arbitration and to compel compliance with such disclosure and
discovery order.  The arbitrator may order the parties to comply with all or any
of the disclosure and discovery provisions of the Federal Rules of Civil
Procedure, as they then exist, as may be modified by the arbitrator consistent
with the desire to simplify the conduct and minimize the expense of the
arbitration.


d)   Regardless of any practices of arbitration to the contrary, the arbitrator
will apply the rules of contract and other law of the jurisdiction whose law
applies to the arbitration so that the decision of the arbitrator will be, as
much as possible, the same as if the dispute had been determined by a court of
competent jurisdiction.


e)   Any award or decision by the American Arbitration Association shall be
final, binding and non-appealable except as to errors of law or the failure of
the arbitrator to adhere to the arbitration provisions contained in this
agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this agreement.


f)   In any adverse action, the parties shall restrict themselves to claims for
compensatory damages and\or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.


g)  The parties covenant that under no conditions will any party or any
affiliate file any action against the other (except only requests for injunctive
or other equitable relief) in any forum other than before the American
Arbitration Association, and the parties agree that any such action, if filed,
shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney's fees to the prevailing party.


h)  It is the intention of the parties and their affiliates that all disputes of
any nature between them, whenever arising, whether in regard to this agreement
or any other matter, from whatever cause, based on whatever law, rule or
regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.


The provisions for arbitration contained herein shall survive the termination of
this agreement for any reason.




6.  GENERAL PROVISIONS.


6.1           FURTHER ASSURANCES.  From time to time, each party will execute
such additional instruments and take such actions as may be reasonably required
to carry out the intent and purposes of this Agreement.


6.2           WAIVER.  Any failure on the part of either party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.


6.3           BROKERS.  Each party agrees to indemnify and hold harmless the
other party against any fee, loss, or expense arising out of claims by brokers
or finders employed or alleged to have been employed by the indemnifying party.


6.4           NOTICES.  All notices and other communications hereunder shall be
in writing and shall be given by personal delivery, overnight delivery, mailed
by registered or certified mail, postage prepaid, with return receipt requested,
as follows:


 
9

--------------------------------------------------------------------------------

 
 
If to Seller and GroupWare, to:


the shareholders of GroupWare, Inc.
Shareholder Representative
Kjell W. Jahn
kjahn@epdf.com
Phone: +1 727 687 9837
 
If to Buyer, to:


GBS Enterprises, Inc..
CEO Joerg Ott
302 North Brooke Drive
Canton, GA 30114
USA
jott@gbsx.us
Phone: +1 (404) 474 7256
 
The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.


6.5           ASSIGNMENT.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.


6.6           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.


6.7           REVIEW OF AGREEMENT.  Each party acknowledges that it has had time
to review this agreement and, as desired, consult with counsel.  In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.


6.8           SCHEDULES/EXHIBITS.  All schedules and exhibits attached hereto,
if any, shall be acknowledged by each party by signature or initials thereon.




7. MISCELLANEOUS


7.1           Resigning management (Vorstand) will have the right to use the
assigned company car (BMW 5, PB-PP 9001) in conjunction with the current company
car policy for an interim period of 3 month (the “Grace Period”) after his
resignation. Immediately after the Grace Period, management will return the car
cleaned and with no material damage to the company.




<Remainder of this page left blank>


<SIGNATURE PAGE FOLLOWS>
 
 
10

--------------------------------------------------------------------------------

 
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.


GBS ENTERPRISES, INC.


BY: /s/ Joerg Ott
    JOERG OTT
ITS: CEO


 
 


GROUPWARE, INC.




BY: /s/ Kjell W. Jahn
                   Kjell W. Jahn
ITS: CEO






GROUPWARE SHAREHOLDERS
              


BY: /s/ Kjell W. Jahn
                      Kjell W. Jahn
ITS: REPRESENTATIVE
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LIST OF SHAREHOLDERS OF GROUPWARE, INC.; NUMBER OF SHARES AND PERCENTAGE OF
OWNERSHIP


#
Name
Address
Number of Shares
Percentage of Ownership
1
       
2
       
3
       
4
       
5
       
6
       
7
       
8
       
9
       
10
       
TOTAL
 
100%



LIST OF SHAREHOLDERS OF GROUPWARE AG, NUMBER OF SHARES AND PERCENTAGE OF
OWNERSHIP


#
Name
Address
Number of Shares
Percentage of Ownership
1
GROUPWARE, Inc.
Florida
 
100%
2
       
3
       
4
       
5
       
6
       
7
       
8
       
9
       
10
       
TOTAL
 
100%



 
12

--------------------------------------------------------------------------------

 


EXHIBIT B


LIST OF INTELLECTUAL PROPERTY OF GROUPWARE


#
Product name
Technology
Short Description
First Day of Launch
Date of latest release
Patent
Patent Pending
1
       
2
       
3
       
4
       
5
       
6
       
7
       
8
       
9
       
10
       
11
       
12
       
13
       



 
13

--------------------------------------------------------------------------------

 
 
Exhibit C




GROUPWARE Bank Details


 
14

--------------------------------------------------------------------------------

 